USCA4 Appeal: 21-6277      Doc: 17         Filed: 09/13/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-6277


        JURONE HAMMOND,

                            Petitioner - Appellant,

                     v.

        JOHN S. WOLFE, Warden,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Richard D. Bennett, Senior District Judge. (1:17-cv-03721-RDB)


        Submitted: August 26, 2022                                  Decided: September 13, 2022


        Before NIEMEYER and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed and remanded by unpublished per curiam opinion.


        Jurone Hammond, Appellant Pro Se. Andrew John DiMiceli, Assistant Attorney General,
        OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-6277       Doc: 17          Filed: 09/13/2022      Pg: 2 of 3




        PER CURIAM:

               Jurone Hammond seeks to appeal the district court’s order dismissing without

        prejudice his 28 U.S.C. § 2254 petition for failure to exhaust state court remedies. This

        court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

        interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

        Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district court

        order is not final until it has resolved all claims as to all parties.” Porter v. Zook, 803 F.3d

        694, 696 (4th Cir. 2015) (internal quotation marks omitted).

               Our review of the record reveals that the district court did not adjudicate all of the

        claims that Hammond raised during the § 2254 proceedings. Id. at 696-97. Specifically,

        the court did not consider Hammond’s argument that his attorney provided ineffective

        assistance by essentially abandoning Hammond at trial and conceding Hammond’s guilt

        without his consent. We therefore conclude that the order Hammond seeks to appeal is

        neither a final order nor an appealable interlocutory or collateral order. See Porter, 803

        F.3d at 696-97.

               Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district

        court for consideration of the unresolved claim. Id. at 699. We express no view on the

        ultimate disposition of any of Hammond’s claims. We deny Hammond’s motion for a

        certificate of appealability as unnecessary, deny his motion to appoint counsel at this

        juncture, and dispense with oral argument because the facts and legal contentions are




                                                       2
USCA4 Appeal: 21-6277         Doc: 17    Filed: 09/13/2022   Pg: 3 of 3




        adequately presented in the materials before this court and argument would not aid the

        decisional process.



                                                               DISMISSED AND REMANDED




                                                  3